United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1771
Issued: December 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2013 appellant, through his attorney, filed a timely appeal from the May 30,
2013 Office of Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury on August 13, 2008, while in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board.2 In a May 13, 2011 decision, the Board
affirmed the May 26, 2010 decision of OWCP, finding that appellant did not meet his burden of
proof to establish that he sustained a traumatic injury on August 13, 2008. The Board found that
1

5 U.S.C. § 8101 et seq.

2

Docket No. 10-1824 (issued May 13, 2011).

the medical evidence did not sufficiently explain how appellant’s August 13, 2008, slip on a
ladder caused or aggravated a left shoulder injury. The facts of the claim as contained in the
prior appeal are incorporated by reference.
In a letter dated October 4, 2011, appellant’s attorney requested reconsideration.
In an August 23, 2011 report, Dr. Samer S. Hasan, a Board-certified orthopedic surgeon,
noted appellant’s history of injury and treatment. He referred to his examination of appellant
from September 8, 2008 and diagnosed end stage glenohumeral arthritis of the left shoulder.
Dr. Hasan noted that appellant had preexisting arthritis of the left shoulder and arthroscopic
surgeries all occurring previous to the fall off the ladder in August 2008. He opined that the fall
caused substantial aggravation of the preexisting arthritis in appellant’s left shoulder. Dr. Hasan
explained that appellant had osteoarthritis, but it was “far more modest at the time of the second
surgery in September 2007. Within a span of 15 months, he went from having focal chondral
loss and degenerative changes including mild osteoarthritis on previous examinations to end
stage glenohumeral arthritis requiring total shoulder replacement.” Dr. Hasan opined that it “was
only then that shoulder replacement surgery was ever entertained. Clearly, something happened
resulting in sustained worsening of symptoms, loss of motion, increased pain levels and the need
to consider surgery in a much more accelerated fashion.” Dr. Hasan provided a 10 percent
impairment for the left arm. He advised that 50 percent of the impairment was due to preexisting
osteoarthritis.
By decision dated May 30, 2013, OWCP denied modification of its prior decisions. It
found that the report from Dr. Hasan did not provide medical rationale to explain how the
August 13, 2008 work incident aggravated his preexisting shoulder condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA4 and that an injury was sustained in the performance of duty.5 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden, Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyett, 41 ECAB 992 (1990).

7

John J. Carlone, 41 ECAB 354 (1989).

2

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
In the prior decision, the Board found that the medical evidence was insufficient to
establish that appellant sustained a work injury on August 13, 2008. There is no dispute that
appellant was climbing down a ladder on August 13, 2008, when he slipped and grabbed hold of
the gutter and regained his footing.
However, the medical evidence remains insufficient to establish the second component of
fact of injury, that the employment incident caused an injury. The medical reports of record do
not establish that the fall from a ladder on August 13, 2008 caused a personal injury. The
medical evidence contains no reasoned nor explanation of how the specific employment incident
on August 13, 2008 caused or aggravated an injury.10 This is particularly important in light of
the fact appellant had a preexisting condition of left glenohumeral arthritis.
Appellant submitted an August 23, 2011 report from Dr. Hasan, who opined that there
was substantial aggravation of the preexisting arthritis in appellant’s left shoulder. Dr. Hasan
indicated that appellant had osteoarthritis which was “far more modest at the time of the second
surgery in September 2007” and progressed “within a span of 15 months, from having focal
chondral loss and degenerative changes to end stage glenohumeral arthritis requiring total
shoulder replacement.” He also advised that it “was only then that shoulder replacement surgery
was ever entertained. Clearly, something happened resulting in sustained worsening of
symptoms, loss of motion, increased pain levels and the need to consider surgery in a much more
accelerated fashion.” While Dr. Hasan provides some support for causal relationship, he does
not provide any detailed medical reasoning explaining the basis of his conclusion on causal
relationship. He did not explain how “something happened” in the August 13, 2008 incident that
aggravated appellant’s left shoulder condition.11 The Board finds that this report is insufficiently
rationalized and of limited probative value.
Because the medical reports submitted by appellant do not address sufficiently explain
how the August 13, 2008 incident at work caused or aggravated his preexisting left glenohumeral
8

Id.

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

See D.S., Docket No. 10-161 (issued October 5, 2010) (neither the mere fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was caused or aggravated
by employment factors or incidents is sufficient to establish a causal relationship).

3

arthritis, they are of limited probative value12 and are insufficient to establish that the August 13,
2008 employment incident caused or aggravated a specific injury.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on August 13, 2008.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 19, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See Linda I Sprague, 48 ECAB 386, 389-90 (1997).

13

Dr. Hasan’s August 23, 2011 report also provided an impairment rating. However, a schedule award can be
paid only for a condition related to an employment injury. Veronica Williams, 56 ECAB 367 (2005). As no
condition has been accepted as being employment related, it is premature to consider a schedule award.

4

